Title: To Alexander Hamilton from Stephen Higginson, 12 July 1794
From: Higginson, Stephen
To: Hamilton, Alexander



Boston July 12, 1794
D Sir

By a Vessel from Barbadoes I learn that Nat had finished his business there the 12 of last month & had sailed for martinico. If he meets with no obstruction at other places, he will make it Octr. before he can get home again. His communications to the Executive you will See & from thence collect much more than I know of his agency, he has stated to me his Doings in no Degree.
A mr. Hutchins & he have injudiciously sent here a parcel of Sugars as an Advt., & unfortunately shipped them in one of our captured Vessels to me. The return of this Schr as British property, & under their Colours has excited new fire which will be fanned into a flame if possible.
I have become quite a Convert to the Doctrine of fatalism, facts & evidence are too strong to resist—it is upon this principle only that I can account for so many of these cursed perplexing Cases falling to my Lot.
This mr. Hutchins dispatched the Vessel with Sugars after Nat had left Barbadoes, has executed the business & Nat took a Share in it to my mortification. Not that it was wrong, but it was inexpedient, will invoke a Noise & may incur censure upon him with some people.
I have mentioned this, because I expect you may hear & see much about it; for our Anarchists will improve the oppy I know to run upon me & him, they will represent it as a main Object of his going, & charge me with cementing this business to make money between us.
I am with much respect Sir yours &c.

Stephen Higginson

PS:   the inclosed Letters from Holland I received since writing the above. They were inclosed to me under different Covers, the large one under a blank cover with a piece of white paper exactly the size of it, I suppose to conceal the direction, which adhered so closely that I did not see it was seperate & supposed it a packet for me under double Cover. But upon opening the Seal & extending the Cover that piece of white paper fell off & the direction to you appeared, when I folded it again & now forward to you in that State. I mention the circumstances to you to account for its being opened; & have only to assure you that its contents are as unknown to me as if the Seal had not been broken.
confidential
Two days ago a Schr. arrived here from Barbadoes with Sugars to my address. She was one of those Vessels that had been carried into that Island & condemned unjustly no doubt like many others, was bought by persons in Barbadoes & chartered to bring Sugars here & to return with provisions, &c. She was known at once to have belonged to Mr Brown of Newbury by people who saw her & were in Barbadoes when She was condemned. This first instance of such Vessels coming here excited much irritation, & a large number were all day yesterday hovering about her, clamouring & threatening to destroy her. The Jacobins seized the occasion & made the most of it. A large mob was last night collected when they drove the Capt & people out of her, they cut her rigging, unhung her Rudder, took down her topmasts & yards, & meant perhaps to have gone farther; but many having collected to restrain them, aided by a magistrate, they went no farther, & in fact have done no great injury. But it is evident to me from circumstances & characters who appeared that this was intended as an insult to the British, to serve as an Engine to counteract the Arrangements of the President, to defeat the mission of Mr. Jay, to furnish the British with new grounds to ward off our Claims to indemnity for their depredations, to keep up the temper of our people which had become moderate, to excite new resentments with the British & widen the breach so as to keep mr Jay at a distance.
This conduct here is intended to serve as a precedent, a Watch Word to the Jacobins in other places, to show them how they are to conduct upon like occasions; & should there happen to arrive in different parts of the union a number of such Vessels, there may be created a strong appearance of disorder in the people, of weakness in the Government, & of general hatred to the British. By such measures a small number may make a great noise, may occasion an appearance very much against the negotiations of mr. Jay, alarming & provoking to the British, & tending to intimidate our own good Citizens.
I think I am not mistaken as to the Source & Object of this Disorder, this outrage. It is nothing in itself, & would have no Effect perhaps at home or abroad; but when viewed as a precedent, to be followed in all such Cases, it wears a serious aspect. The Jacobin System & arrangements are well adapted to their purposes, they make the most of every incident, they alarm provoke & intimidate by appearances much more formidable than the fact.
With this Clue you may perhaps Judge better of Events or measures that may occur. It requires the Eyes of Argus to watch & to discover the movements & pursuits of that party, & with all the attention & wisdom of the Executive I fear they may yet embarrass if not involve us.
